 In the Matter of BROWN AND COMPANY, BROWN STEAMSHIP COMPANY,AND SHASTA STEAMSHIP COMPANY, INC.andNATIONAL MARITIMEUNION OF AMERICA, C. I. O.Case No. 3-R--895.-Decided November15, 1944Richards and Coffey by Mr. Laurence; E. Coffey,of Buffalo, N. Y.,for the Companies.Messrs.William, L. StandardandHerman Rosenfeld,of New YorkCity, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by National Maritime Union of America,C. I. 0., herein called the Union, alleging that a questionaffectingcommerce had arisen concerning the representation of employees ofBrown and Company, Brown Steamship Company, and Shasta Steam-ship Company, Inc., Buffalo, New York, herein called the Companies,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Peter J. Crotty, Trial Examiner. Saidhearing was held at Buffalo, New York, on November 3, 1944. TheCompanies and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicialerror andare hereby affirmed. - All parties were afforded opportunity to filebriefs with the Board.The Companies' request that the petition bedismissed is denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESBrown Steamship Company is a New York corporation with itsprincipal place of business at Buffalo, New York. It owns the steam-59 N. L.R. *B., No. 59..285 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDers "J. J. H. Brown" and "James M. McAlpine" which are bulk lakefreighters engaged in transporting iron ore, coal, grain, and lime-stone between various ports on all of the Great Lakes.Shasta Steamship Company, Inc., is a New York corporation withits principal place of business at Buffalo, New York. It owns thesteamship "Shasta" which is a bulk lake freighter engaged in trans-porting iron ore, grain, and limestone between various ports on all ofthe Great Lakes.Brown and Company is a New York corporation with its principalplace of business at Buffalo, New York. It operates the three afore-mentioned bulk lake freighters as agent for Brown Steamship Com-pany and Shasta Steamship Company, Inc. Brown and Companynegotiates contracts for the other two companies and hires personnelfor them.We find that the Companies are engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATION INVOLVEDNationalMaritime Union of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Companies refuse to recognize the Union as the exclusive col-lective bargaining representative of their unlicensed personnel untilsuch time as the Union is certified by the Board.Statements of a Field Examiner of the Board, introduced intoevidence at the hearing, indicate that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all unlicensed personnel of the Companiesconstitute an appropriate bargaining unit.The Companies contendthat Brown and Company is not an employer of any persons involvedherein and, therefore, should not be joined in any unit finding. Inaddition, the Companies would exclude the stewards from the unit.As stated hereinabove, Brown and Company is vessel agent for1 The Field Examiner reported that the Union submitted 48 membership application cardsbearing the names of persons who appear on the October 15, 1944, pay roll of the Com-panies.There are approximately 71 employees in the appropriate unit.- BROWN AND COMPANY287the other two employers, negotiates contracts for each of them, andhires personnel for the freighters involved.The Companies main-tain a common office at Buffalo, New York, and each of them hasthe same president.We conclude that the employees involved hereinare also employees- of Brown and Company because of the controlsexercised over them by it.Unlicensed personnel in the maritime industry is divided into threegeneral divisions, the deck department, engine department, andsteward's department.On small freighters, such as here involved,the steward's department consists of a steward, a second cook, andtwo or three porters.The steward is in charge of the employees inhis department, handles the procurement of such employees whenit is necessary to hire them, and makes recommendations relative totheir tenure and discharge.His principal duty on a freighter is toprepare all meals for the crew.He also has charge of the purchasingof food, galley supplies, and linens.It is true that stewardsexercisesubstantial supervisory authority within the meaning of theBoard'susual definition.Nevertheless, for the reasons stated inMatter ofMidland Steamship Line,the same issue,we shall include the stewards in the appropriate unit.We find that all unlicensed personnel of the Companies, includingstewards, constitute a single unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.0V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of . and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Brown andCompany, Brown Steamship Company, and Shasta Steamship Com-pany, Inc., Buffalo, New York, an election by secret ballot shall be53 N. L.R B. -727;see alsoMatter of ClevelandCliffsIron Company(Marine Depart-ment),58 N. L. R. B 708.618683-45-vol. 59-20 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras--,agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls; but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by NationalMaritime Union of America, C. I. 0., for the purposes of collectivebargaining.0a